Title: To George Washington from Henry Knox, 23 March 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 23 March 1789

The Jersey election being decided, the four members from that State will be here tomorrow or next day—Two members from Pensylvania who have hitherto attended the Assembly of that state which has now adjourned will also be here tomorrow evening—With the above and Mr Smith who has arrived here from Maryland the house of representatives will be formed on Wednesday or Thursday next.
The senate now consists of ten, and Mr Elmer is expected to arrive from Jersey tomorrow evening—Mr Reed of Delaware has been written to, and if he should arrive on Wednesday evening as expected, both houses will be formed on the 26th instant.
The opinions are various as to the manner of notifying the President of his appointment—At present it appears probable that Mr Charles Thomson will have the honor of announcing to the President his appointment—and when he shall arrive within a certain short distance of this City, that he be met by a committee of both houses. I am my dear Sir Your respectfully affectionate humble Servant

H. Knox

